Citation Nr: 0210375	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  00-04 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for arthritis of 
multiple joints.

3.  Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to November 
1971, with an unverified period of service in the Army 
National Guard.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Little Rock, Arkansas Regional Office 
(RO).  The veteran testified at a hearing before a Hearing 
Officer at the RO in August 2000.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).


FINDING OF FACT

1.  The veteran's currently diagnosed hepatitis C is not been 
shown to be related to his active service.

2.  The veteran has withdrawn his appeals seeking service 
connection for arthritis of multiple joints and for diabetes 
mellitus.




CONCLUSION OF LAW

1.  The veteran is not entitled to service connection for 
hepatitis C.  38 C.F.R § 3.303 (2001).

2.  The veteran having withdrawn his appeals, there is no 
allegation of error of fact or law for the Board to consider 
with respect to the claims of entitlement to service 
connection for arthritis of multiple joints and for diabetes 
mellitus.  38 U.S.C.A. § 7105(d)(5) (West 1991); 38 C.F.R. 
§ 20.204 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, No. 00-7127 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. Apr. 24, 
2002).  However, the VA regulations promulgated to implement 
the Act provide for the retroactive effect of the 
regulations, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Whereas VA regulations are binding on the 
Board, 38 C.F.R. § 20.101(a) (2001), the Board in this 
decision will apply the regulations implementing the VCAA as 
they pertain to the claims at issue.

The veteran's claim is for service connection for hepatitis 
C.  The veteran submitted his Application for Compensation or 
Pension in March 1999.  There is no issue as to provision of 
a form or instructions for applying for the benefits.  
38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002).  

In April 1999, the RO sent the veteran a letter advising him 
that medical records from his National Guard Unit and the 
reserve service active duty dates had been requested.  A July 
1999 Report of Contact (VA Form 119) shows that the RO 
contacted the veteran's Army National Guard Unit and asked 
whether there were any records of the veteran having active 
duty dates after 1975.  It was indicated that he had "Title 
32 Service" from November 10, 1991 to December 20, 1991 and 
from January 6, 1992 to February 14, 1992.  It was also 
indicated that his record ended in October 1997.  The RO 
issued a statement of the case (SOC) in February 2000.  A 
supplemental statement of the case (SSOC) was issued in March 
2001.  By letter dated in May 2001, the veteran was notified 
of the provisions of the VCAA.  This letter notified the 
veteran of the type of evidence necessary to substantiate the 
claim.  It informed him of what records would be retrieved by 
the VA and that it would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  

These documents together listed the evidence considered, the 
legal criteria for evaluating each of the claims, an analysis 
of the facts as applied to the applicable law, regulations 
and criteria, and informed the veteran of the information and 
evidence necessary to substantiate the claims.  The veteran 
has not asserted that the claimed hepatitis C had its onset 
during a period of active duty training.  The Board finds no 
further verification of the veteran's reserve duty is 
necessary.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The veteran has submitted copies of private treatment 
records.  The RO has obtained the service medical records 
pertaining to both the veteran's active duty in the Army from 
April 1970 to November 1971 and those pertaining to reserve 
duty in the Army National Guard.  The veteran has not 
identified any VA treatment records or any additional service 
medical records or private treatment records pertaining to 
his claim for service connection for hepatitis C.  VA has 
undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The RO afforded the veteran a VA 
examination in January 2001.  The record contains ample 
clinical findings on which to base a decision and the Board 
finds that no additional VA examinations are needed.

On appellate review, there are no areas in which further 
development is needed.  The RO has considered the VCAA and 
its requirements have been substantially met by the RO.  
There would be no possible benefit to the claimant in 
remanding this case to the RO for it to consider the 
regulations implementing the VCAA in the first instance, as 
the regulations do not provide any rights beyond those 
provided by the VCAA.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA regulations, poses no harm 
or prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  


II.  Service connection

A.  Hepatitis C

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001). 

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran seeks service connection for hepatitis C.  In 
August 2000, he testified that he believed that currently 
diagnosed hepatitis C was contracted as a result of sexual 
activity during active duty in Korea in the 1970s.  He 
testified that he was told by physicians that the disease is 
contracted through drug use or sexual contact and that the 
disease can be dormant for a long period of time.  He 
indicated that he had sexual contact while stationed in Korea 
and he thought that was how he contracted the disease.  He 
testified that he was not on active duty at the time he was 
diagnosed with hepatitis C.  He also testified that he was a 
member of the National Guard for 24 years and that blood 
tests show antibodies for hepatitis A and B, but not 
hepatitis C.   

The record contains service medical records for the period of 
active duty from April 1970 to November 1971 and those 
pertaining to reserve duty in the Army National Guard dated 
from October 1975 to November 1976.  Those records do not 
show a diagnosis of hepatitis C.  There is evidence showing 
treatment for gonococcic urethritis in November 1970.  

Private treatment records dated from January 1994 to December 
1998 show that in November 1998, the veteran was seen 
regarding an abnormal liver test dating back to one year 
earlier.  The veteran reported that he had no real risk 
factors for liver disease except for sexual contact in 1971 
while in the military.  A December 1998 report of liver 
biopsy indicated that the findings were consistent with 
chronic hepatitis secondary to hepatitis C with possible 
secondary hemosiderosis.  

On VA examination in January 2001, the veteran reported that 
he was in service from 1970 to 1971 and he was diagnosed as 
having hepatitis C in 1998.  It was noted that the source of 
his hepatitis C is not known and sexual activity during 
service was noted.  A history of blood transfusions and 
intervenous drug use was denied.  The impression was 
hepatitis C.  The examiner concluded that it was unlikely 
that the current hepatitis C is due to sexual activity that 
the veteran had in 1970 or 1971.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
hepatitis C because there is no competent medical evidence, 
as opposed to the veteran's mere assertion, reflecting that 
hepatitis C was incurred as a result of his active duty in 
1970 to 1971.

The medical evidence shows that the veteran has a current 
diagnosis of hepatitis, which was first diagnosed in 1998.  
It was noted at that time that there was a one year history 
of an abnormal liver test.  The private medical records do 
not contain any competent medical evidence showing a nexus 
between the veteran's active service and the current 
hepatitis C. 

The medical evidence of record includes the report of VA 
examination in January 2001.  The examiner concluded that it 
was unlikely that the current hepatitis C was related to 
sexual contact during service.

The veteran has asserted that hepatitis C was contracted from 
sexual contact during service in Korea.  As a layperson 
however, the veteran is not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  Thus, his statements regarding medical 
causation are not probative.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The veteran's contentions have been considered.  However, 
they are not supported by the record.  Following a full 
review of the record, it is clear that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for hepatitis C.  The Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


B. Arthritis of multiple joints and for diabetes mellitus

The veteran stated on the record at his hearing in August 
2000 before a hearing officer at the RO that he desired to 
withdraw his appeals of the issues of entitlement to service 
connection for arthritis of multiple joints and for diabetes 
mellitus.  A substantive appeal may be withdrawn in writing 
by the veteran at any time before the Board renders a 
decision.  38 C.F.R. § 20.204 (2001).  The veteran's hearing 
has been reduced to writing, and the transcription is of 
record.  This appeal having been withdrawn, there is no error 
of fact or law for the Board to consider.  See 38 U.S.C.A. 
§ 7105(d)(5) (West 1991).  Accordingly, the Board will 
dismiss these appeals.

ORDER

Service connection for hepatitis C is denied.

The appeals seeking entitlement to service connection for 
arthritis of multiple joints and for diabetes mellitus has 
been withdrawn, and the appeals are dismissed.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

